DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 15, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-13 are canceled.
	Claims 33 and 34 are new.
Claim Objection
Claim 14 is objected to because of the following informalities:  
Claim 14 now contains a typographical error in the phrase, “number of cycles during the second phrase”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 recites the limitation, “the melting temperature of the set of primers increase during the first phase.”
	A melting temperature of an oligonucleotide is defined in the art as a point at which 50% of the bases of the oligonucleotide remain annealed to its complementary sequence of a target template while the other 50% become separated.  
	As a matter of fact, Applicants’ own discussion confirms this knowledge:

    PNG
    media_image1.png
    248
    995
    media_image1.png
    Greyscale

Therefore, a melting temperature of the primers cannot be changed (i.e., increased) during an amplification reaction as their sequences are predetermined.
No interpretation could be made for claim 34 for the application of prior art.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
The specification does not contain a proper support for a method wherein the melting temperature of primers increase during an amplification cycle.
The rationale has been discussed above.

Claim Rejections - 35 USC § 102
The rejection of claims 14-29 under 35 U.S.C. 102(a)(1) as being anticipated by Morley et al. (US 2010/0304444 A1, published December 2, 2010; IDS ref), made in the Office Action mailed on January 18, 2022 is withdrawn in view of the Amendment received on June 15, 2022.
Specifically, Morley et al. do not teach a second phase of the amplification reaction wherein the fourth temperature is gradually decreased over a predetermined number of cycles during the second phase of the amplification temperate cycling.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 23, 24, 26, 27, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Journal of Virological Methods, 1996, vol. 60, pages 29-37).
With regard to claim 1, Zhang et al. teach a method for amplifying nucleic acid comprising:
preparing a reaction mixture comprising at least one target nucleic acid and a first set of primers (“primers ENV A1 and ENV B3 were used”, page 31, section 2.3 Conventional heminested PCR; “entire amplification was carried out in a single tube … concentrations of dNTPs, Taq DNA polymerase, polymerase buffer and DNA template were identical to those used in the first round of the conventional HN-PCR, except that the concentration of external primer ENV B3 was reduced …”, page 31, section 2.4);
processing the reaction mixture in a thermocycler, the processing comprising:
a first phase comprising heating the reaction mixture to a first temperature and cooling the reaction mixture to a second temperature repeatedly for a first plurality of cycles (“TD program (94oC, 60oC, and 72oC for 45s for 2 cycles”, page 31, section 2.4); and
a second phase comprising heating the reaction to a third temperature and cooling the reaction mixture to a fourth temperature repeatedly for a second plurality of cycles, wherein the fourth temperature is gradually decreased over a predetermined number of cycles during the second phase (“followed by a 1oC decrease of annealing temperature every second cycle”, page 31).
With regard to claim 15, the amplifying comprises template denaturation, primer annealing and primer extension (see above).
With regard to claim 16, any primer has an inherent melting point which is defined as a point at which half of the primer anneals to the complementary target template.
With regard to claim 23, the first phase of the amplification results in the amplification of the target nucleic acid which necessarily demonstrates that the primers had a melting temperature at which the primers annealed to at the first annealing temperature of 60oC (see above).
With regard to claim 24, the artisans also disclose adding the internal primer ENV B1 (see page 31, 2nd column, section 2.4, 2nd paragraph; ENV B1 and ENV A1 amplifies as a nested set of primers).
With regard to claim 26, the denaturation temperature (i.e. first and third temperature) is at 94oC.
With regard to claim 27, the second temperature is higher than the fourth temperature (the annealing temperature of the first phase for 2 cycles is at 60oC, and the annealing temperature of the second phase is reduced by 1oC every second cycle, see above).  
With regard to claim 33, the primers employed by the artisans are target-specific and therefore, would inherently have a mismatch at any of the primers regions including the 3’ end should non-target nucleic acids be present.
Therefore, the invention as claimed is anticipated by Zhang et al.

Claim Rejections - 35 USC § 103
The rejection of claim 30-33 under 35 U.S.C. 103 as being unpatentable over Morley et al. (US 2010/0304444 A1, published December 2, 2010; IDS ref) in view of Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305), made in the Office Action mailed on January 18, 2022 is withdrawn in view of the Amendment received on June 15, 2022.
Rejection – Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Journal of Virological Methods, 1996, vol. 60, pages 29-37) in view of Morley et al. (US 2010/0304444 A1, published December 2, 2010).
The teachings of Zhang et al. have already been discussed above.
Zhang et al. do not teach that the detection is made via use of a fluorescently labeled probe (claims 17-18).
Consequently, Zhang et al. do not teach that the fluorescently labeled probe is configured to be detected at the fourth temperature (claims 19-22).
Zhang et al. do not explicitly teach all possible first phase and second phase annealing temperatures for the reaction.
Morley et al. teach a method of amplifying nucleic acids in two phase conditions, wherein the first phase annealing temperature is greater than that of the second phase annealing temperature, which is similar to the conditions employed by Zhang et al.
Morley teach that the amplification products of the second phase are detected via use of TaqMan® probe comprising a dye, which is configured to emit fluorescence upon excitation:
“an annealing temperature of 58oC was desired for the second phase, owing to the use of a Taqman probe and in order to minimise non-specificity…” (section [0202], see also probe annealing during the second phase in Figure 1, see also Figure 5, wherein the cycle threshold is only provided in the 2nd phase, which necessarily require that the probe have a lower melting temperature than the second temperature and annealing at the fourth temperature, which is during the second phase)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. with the teachings of Morley et al., thereby arriving at the invention as claimed for the following reasons.
It is evident that at the time the disclosure of Zhang et al. (1996), TaqMan® real-time detection technology had yet to be widely known/adapted.
However, before the effective filing date of the claimed invention, TaqMan® detection means have become widely known with their adoption into multiple areas of amplification detection means, including RT-PCR, as well as nested PCR (Morley et al.’s method).
One of ordinary skill in the art would recognized the benefit of using the real-time detection of Morley et al. which provided a faster, real-time detection with lesser contamination potential over the conventional means of detection, gel electrophoresis, employed by Zhang et al. which is labor intensive and time consuming.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
In addition, with regard to determining the optimal temperature of the annealing temperature for the annealing temperatures of the first and second phase (i.e., second and fourth temperatures), such would have been an obvious determination of optimal conditions determined for the target nucleic acids and primers being employed.  The annealing temperature of a primer is dependent on the length and base content of the target nucleic acids being targeted, and one arriving at an optimal temperature in which to anneal optimized primers during the first and second phase of the method in Zhang et al. would have been recognized as a result-effective variable which directly affects the specificity of the amplification reaction.
To this end, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Journal of Virological Methods, 1996, vol. 60, pages 29-37) in view of Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305).
The teachings of Zhang et al. have already been discussed above.
Zhang et al. do not explicitly teach that their primers comprise LNA therein (claims 30-33).
Ballantyne et al. disclose that incorporation of LNA into oligonucleotide primers has been, “known to increase template binding strength and specificity for DNA amplification” (Abstract, also see below):
“Locked nucleic acids (LNAs) are novel nucleic acid analog and are a promising tool for increasing oligonucleotide hybridization strength and specificity” (page 301, 1st column, 1st paragraph)

“These features increase amplification success when LNAs are incorporated into oligonucleotides and also increase duplex melting temperatures, which enable probes and primers to be shortened and give greater specificity” (page 301, 1st column, 1st paragraph)

“Applications for LNAs to date [2008] include allele-specific PCR, TaqMan and Molecular Beacon probes, real-time PCR probes, antisense oligonucleotides, microarray probes, and PCR primers” (age 301, 1st column, 1st paragraph)

“LNA modification increase the specificity of the amplification, resulting in improved sequencing read quality and can reduce the amount of template required by at least 10-fold” (page 301, 2nd column)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang et al. with the teachings of Ballantyne et al., thereby arriving at the invention as claimed for the following reasons.
	Zhang et al. disclose that the specificity and efficiency of the primers in their method is desired:
“[t]o allow the successful amplification of Quebec WDSV isoaltes, heminested PCR and ‘touchdown’ PCR were combined in a highly sensitive … simple protocol”, Abstract)

Indeed, said one of ordinary skill in the art would have had the motivation to increase the specificity of the primers so as to detect the target nucleic acid and the use of LNA nucleotide analogs in a primer which was known in the art to increase binding specificity and reduce mis-annealing would have been one of the prior art known means to for achieving such an outcome, and therefore a natural conclusion made by the one of ordinary skill in the art.
Therefore one of ordinary skill in the art would have been motivated to combine the teachings of Ballantyne et al. with the teachings of Zhang et al., for the benefit of increasing the specificity of Zhang et al.’s primer to its target template nucleic acid.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The rejection of claims 14-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,837,065 (herein, “the ‘065 patent”) in view of Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305), made in the Office Action mailed on January 18, 2022 is withdrawn in view of the Terminal Disclaimer received with the Amendment on June 15, 2022.

Conclusion
	No claims are allowed.  Claim 25 is objected to for being dependent on a rejected base claim.
	Claim 25 is free of prior art for the following reasons.
	While Zhang et al. (of record) teach a method of utilizing two different phase of annealing temperature as presently claimed, the artisans do not teach that two sets of primers are employed, one in each of the phase.
	Zhang et al. teach adding an additional primer in the nested reaction, but the “melting temperature” of the primers which are innately present on the primers is not different from those of the primers employed in the first phase of the amplification because one of the outer primers used in the first phase amplification is reused in the second phase of the amplification.
	There is no reason to modify the teachings of Zhang et al. to use a second set of primers that comprises a lower melting temperature than those of the first set of primers employed in the first phase of the amplification reaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 29, 2022
/YJK/